Case: 15-60476         Document: 00513868860        Page: 1     Date Filed: 02/09/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-60476                                  FILED
                                  Summary Calendar                         February 9, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk


HECTOR EDGARDO ZALDIVAR PAZ; IVONNE ARACELY DE ZALDIVAR;
IVONNE ALEJANDRA ZALDIVAR-TORRES;
INDIRA NICOLLE ZALDIVAR-TORRES;
MARIE ABIGAIL ZALDIVAR-TORRES,

                                                 Petitioners,

versus

JEFF SESSIONS, U.S. Attorney General,

                                                 Respondent.



                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A201 080 049
                                BIA No. A201 080 050
                                BIA No. A201 080 051
                                BIA No. A201 080 052
                                BIA No. A201 080 053




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *


     *   Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
    Case: 15-60476      Document: 00513868860        Page: 2    Date Filed: 02/09/2017


                                    No. 15-60476

      Hector Zaldivar Paz, his wife Ivonne Aracely de Zaldivar, and their three
children—Ivonne Zaldivar-Torres, Indira Zaldivar-Torres, and Marie Zaldivar-
Torres—petition for review of a decision of the Board of Immigration Appeals
(“BIA”). The BIA agreed with the immigration judge (“IJ”) that the petitioners
had failed to demonstrate eligibility for asylum, withholding of removal, and
withholding of removal under the Convention Against Torture (“CAT”). Be-
cause the BIA agreed with the IJ’s findings and the denial of relief, we review
both decisions. Zhu v. Gonzales, 493 F.3d 588, 593–94 (5th Cir. 2007). We
review the factual findings, including a finding that an alien is ineligible for
relief, for substantial evidence. Id. at 594.

      The BIA concluded that the petitioners’ fear in connection with extortion
demands from the Mara Salvatrucha gang (known as “MS-13”) did not estab-
lish membership in a cognizable “particular social group” and that the record
did not show that they would be perceived as holding an anti-gang “political
opinion.” According to petitioners, they are members of a particular social
group comprised of successful business owners who publicly rejected extortion
demands. They also contend that,
    [g]iven the family’s reputation in the Honduran Community, their blat-
    ant rejection of the MS-13’s extortion demands is an affront to the
    gang’s control and may cause residents to behave in a similar manner.
    As such, the family’s refusal to meet the gang’s demands can be seen as
    a political opinion, as it is an affront to the status quo in Honduras.
      Although Hector testified that he refused to pay because he did not want
to support organized crime, petitioners have not directed us to evidence show-
ing that MS-13 was aware of either his reason for refusing to pay or his oppo-
sition to organized crime. Nor have they identified evidence showing that he
“publicly” or “blatantly” refused to comply with the demand. Consequently,

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.


                                           2
    Case: 15-60476    Document: 00513868860     Page: 3   Date Filed: 02/09/2017


                                 No. 15-60476

the record does not compel us to conclude that petitioners were persecuted on
account of a protected ground, as distinguished from their refusal to comply
with extortion. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992).

      The petitioners also aver that they are entitled to relief under the CAT.
By failing, however, to brief any challenge to the finding that the acts against
them did not rise to the level of torture, they have not meaningfully challenged
the denial of CAT relief. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003).

      The petition for review is DENIED.




                                       3